CAMPBELL, Acting Chief Judge.
AppellanVcross-appellee, Kathy Jane Watts, challenges the trial court order that granted appellee/cross-appellant, Rebecca A. Koneelik, a new trial limited to the issues of past lost wages and past medical expenses. We affirm on the authority of Cowen v. Thornton, 621 So.2d 684 (Fla. 2d DCA 1993).
Appellee/cross-appellant Koneelik also cross-appeals the new trial order insofar as it limited the new trial to past lost wages and past medical expenses. We also affirm on the cross-appeal.
WHATLEY and NORTHCUTT, JJ., Concur.